


Exhibit 10.2




TRUST FOR
PICO HOLDINGS, INC. NON-EMPLOYEE DIRECTOR
DEFERRED COMPENSATION






This Agreement made this 25th day of September 2001, by and between PICO
Holdings, Inc. (“PICO”), and Huntington National Bank, N.A. (“Trustee”);


WHEREAS, PICO has entered into deferred compensation arrangements (“Deferral
Agreements”) with certain of its non-employee directors;


WHEREAS, PICO incurred or expects to incur liability to pay deferred
compensation under the terms of the Deferral Agreements;


WHEREAS, PICO wishes to establish a Trust (“Trust”) and to contribute to the
Trust assets that shall be held therein, subject to the claims of creditors in
the event of Insolvency (as herein defined) of PICO, until paid to non-employee
directors and their beneficiaries in such manner and at such times as specified
in the Deferral Agreements;


WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Deferral Agreements
as unfunded agreements maintained for the purpose of providing deferred
compensation for a select group of management, directors, or highly compensated
employees for purposes of Title I of the Employee Retirement Income Security Act
of 1974;


WHEREAS, it is the intention of PICO to hold assets in this Trust to provide a
source of funds to assist it in the meeting of the liabilities under the
Deferral Agreements;


NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed of as follows:


Section 1.                      ESTABLISHMENT OF TRUST.


(a)           PICO hereby deposits with Trustee in Trust the cash sum of
$100.00, which shall become the principal of the Trust to be held, administered
and disposed of by Trustee as provided in this Trust Agreement.


(b)           The Trust hereby established shall initially be revocable by PICO.
The Trust shall become irrevocable upon a Change of Control of PICO, as defined
herein.  For purposes of this Trust, Change of Control shall be deemed to have
occurred in the reasonable discretion of the Board of Directors in consideration
of the following guidelines: (i) any person (as the term is used in Sections
13(d) and 14(d) of the Securities Exchange Act) is or becomes the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly
of securities of PICO representing thirty percent (30%) or more of PICO’s
outstanding securities; or (ii) individuals who are members of PICO’s Board of
Directors on the date hereof (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof, provided that any person becoming a
director subsequent to the date hereof whose election was approved by a vote of
at least two-thirds of the directors comprising the Incumbent Board, or whose
nomination for election by the stockholders of PICO was approved by the
nominating committee serving under an Incumbent Board, shall be considered a
member of the Incumbent Board.


(c)           The Trust is intended to be a grantor trust, of which PICO and any
affiliate participating in the Plan, are the grantors, within the meaning of
subpart E, part I, subchapter J, chapter 1, subtitle A of the Internal Revenue
Code of 1986, as amended, and shall be construed accordingly.


(d)           The principal of the Trust, and any earnings thereon, shall be
held separate and apart from other funds of PICO and shall be used exclusively
for the uses and purposes of paying amounts due under the Deferral Agreements
and general creditors as herein set forth.  Non-employee directors entering into
Deferral Agreements and their beneficiaries shall have no preferred claim on, or
any beneficial ownership interest in, any assets of the Trust.  Any rights
created under the Deferral Agreements and this Trust Agreement shall be mere
unsecured contractual rights of employees and their beneficiaries against PICO
or any affiliate.  Any assets held by the Trust will be subject to the claims of
the general creditors of PICO and any affiliate (to the extent of each entity’s
proportionate interest in the Trust) under federal and state law in the event of
Insolvency, as set forth in Section 3(a) herein.


(e)           Within five (5) days after payment of board of directors and
committee fees is due by PICO, PICO shall be required to deposit into the Trust
cash in an amount equal to the amount deferred from all non-employee director’s
Deferral Agreements.  Such cash payments by PICO shall be immediately invested
by Trustee in Huntington U. S. Treasury Money Market Fund.  As soon as
practical, but in no event longer than fifteen (15) days, Trustee shall use the
funds (including interest) in each non-employee director’s account to purchase
the largest number of PICO shares possible for each non-employee director on the
open market.  PICO’s shares are traded on the Nasdaq National Market.  The PICO
shares purchased by Trustee on the open market, plus any cash remaining in each
non-employee director’s account in Huntington U. S. Treasury Money Market Fund,
shall be held by Trustee in each non-employee director’s account.  Upon a Change
of Control, PICO shall, as soon as possible but in no event later than thirty
(30) days following the Change of Control, make an irrevocable contribution to
the Trust of all PICO shares held by Trustee in each non-employee director’s
account, plus the amount of cash in each non-employee director’s account to
which he or she would be entitled pursuant to the terms of the employee’s
Deferral Agreement as of the date of the Change of Control


Section 2.
PAYMENTS TO NON-EMPLOYEE DIRECTORS AND THEIR BENEFICIARIES.



(a)           PICO shall deliver to Trustee a schedule (the “Payment Schedule”)
that indicates the amounts payable in respect of each non-employee director, and
that contains such other instructions as to enable the Trustee to make any
distributions to each non-employee director as required under his or her
Deferral Agreement.  Except as otherwise provided herein, Trustee shall make
payments in accordance with such Payment Schedule. No set-off from any amounts
payable to a non-employee director hereunder shall be permitted without the
non-employee director’s written consent.  No changes shall be made by PICO to
the Payment Schedule without the written consent of the affected non-employee
director (except for a change permitted under Deferral Agreement or a change to
an immediate lump sum payment of all remaining benefits upon termination of all
Deferral Agreements).  The Trustee shall make provision for the reporting and
withholding of any federal, state or local taxes that may be required to be
withheld with respect to the payment of compensation from the Trust and shall
pay amounts withheld to the appropriate taxing authorities or determine that
such amounts have been reported, withheld and paid by PICO.


(b)           The entitlement of an non-employee director or his or her
beneficiaries to deferred amounts under the Deferral Agreement shall be
certified by the Compensation Committee of the Board of Directors of PICO or
such party as it shall designate and any claim for such benefits shall be
considered and reviewed under the procedures set out in the Deferral Agreement.


(c)           PICO (or any affiliate) may make payment of deferred compensation
directly to non-employee directors or their beneficiaries as they become due
under the terms of the Deferral Agreements.


PICO shall notify Trustee of its decision to make payment of benefits directly
prior to the time amounts are payable to non-employee directors or their
beneficiaries.  In addition, if the principal of the Trust, and any earnings
thereon, are not sufficient to make payments of benefits in accordance with the
terms of any Deferral Agreement, PICO shall make the balance of each such
payment in accordance with the terms of the Deferral Agreement.  Trustee shall
notify PICO where principal and earnings are not sufficient.


Section 3.
TRUSTEE RESPONSIBILITY REGARDING PAYMENTS TO TRUST BENEFICIARY WHEN PICO IS
INSOLVENT.



(a)           Trustee shall cease payment of benefits to all non-employee
directors and their beneficiaries if PICO is Insolvent.  “Insolvent” for
purposes of this Trust Agreement shall mean if (i) an entity is unable to pay
its debts as they become due, or (ii) an entity is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code.


(b)           At all times during the continuance of this Trust, as provided in
Section l (d) hereof, the principal and income of the Trust shall be subject to
claims of general creditors of PICO and any participating affiliate under
federal and state law as set forth below.


(1)           The Board of Directors and the Chief Executive Officer of PICO and
any participating affiliate shall have the duty to inform Trustee in writing of
such entity’s Insolvency.  If a person claiming to be a creditor of PICO or a
participating affiliate alleges in writing to Trustee that such entity has
become Insolvent, Trustee shall determine whether such entity is Insolvent and,
pending such determination, Trustee shall discontinue payment of benefits to
non-employee directors and beneficiaries.


(2)           Unless Trustee has actual knowledge of the Insolvency of PICO, or
has received notice from PICO or from a person claiming to be a creditor
alleging that PICO is Insolvent, Trustee shall have no duty to inquire whether
the entity is Insolvent.  Trustee may in all events rely on such evidence
concerning PICO’s solvency as may be furnished to Trustee and that provides
Trustee with a reasonable basis for malting a determination concerning PICO’s
solvency.


(3)           If at any time Trustee has determined that PICO is Insolvent,
Trustee shall discontinue payments to non-employee directors or their
beneficiaries and shall hold the assets of the Trust for the benefit of PICO’s
general creditors.  Nothing in this Trust Agreement shall in any way diminish
any rights of non-employee directors or their beneficiaries to pursue their
rights as general creditors of PICO with respect to benefits due under the
Deferral Agreement or otherwise.


(4)           Trustee shall resume the payment of benefits to non-employee
directors or their beneficiaries in accordance with Section 2 of this Trust
Agreement only after Trustee has determined that PICO is not Insolvent (or is no
longer Insolvent).


(c)           Provided that there are sufficient assets, if Trustee discontinues
the payment of benefits from the Trust pursuant to Section 3(b) hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to
non-employee directors or their beneficiaries under the terms of the Deferral
Agreements for the period of such discontinuance, less the aggregate amount of
any payments made to non-employee directors or their beneficiaries by PICO in
lieu of the payments provided for hereunder during any such period of
discontinuance.
Section 4.                      PAYMENTS TO PICO.


Except as provided in Section 3 hereof, after the Trust has become irrevocable,
PICO shall have no right or power to direct Trustee to return to PICO or to
divert to others any of the Trust assets before all payment of benefits have
been made to non-employee directors and their beneficiaries pursuant to the
terms of the Deferral Agreement.  Notwithstanding the preceding sentence, the
Trustee may reimburse PICO (or any affiliate) for benefits paid directly by PICO
(or any affiliate) to non-employee directors and beneficiaries.


Section 5.                      INVESTMENT AUTHORITY.


All payments by PICO to Trustee shall be used by Trustee to purchase PICO shares
in the open market as specified in Section 1.(e) above.  All rights associated
with assets of the Trust shall be exercised by Trustee or the person designated
by Trustee, and shall in no event be exercisable by or rest with non-employee
directors.  Trustees shall invest the cash of the Trust in Huntington U. S.
Treasury Money Market Fund.


Section 6.                      DISPOSITION INCOME.


During the term of this Trust, all of the income received by the Trust shall be
accumulated in the Trust.


Section 7.                      ACCOUNTING BY TRUSTEE.


Trustee shall keep accurate and detailed records of all investments, receipts,
disbursements, and all other transactions required to be made, including such
specific records as shall be agreed upon in writing between PICO and
Trustee.  Within thirty (30) days following the close of each calendar year and
within thirty (30) days following the close of each calendar quarter and within
thirty (30) days after the removal or resignation of the Trustee, Trustee shall
deliver to PICO a written account of its administration of the Trust during such
year or quarter or during the period from the close of the last preceding year
to the date of such removal or resignation, setting forth all investments,
income, receipts, disbursements and other transactions effected by it, including
a description of all securities and investments purchased and sold with the cost
or net proceeds of such purchases or sales, and showing all cash, securities and
other property held in the Trust at the end of such year or as of the date of
such removal or resignation, as the case may be.  Such written account shall
show the number of PICO shares, and the amount of cash held in Huntington U. S.
Treasury Money Market Fund, separately for each non-employee director on a
quarterly basis.


Section 8.                      RESPONSIBILITY OF TRUSTEE.


(a)           Trustee shall act with the care, skill, prudence and diligence
under the circumstances then prevailing that a prudent person acting in like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims; provided, however, that
Trustee shall incur no liability to any person for any action taken pursuant to
a direction, request or approval given by PICO which is contemplated by, and in
conformity with, the terms of this Trust and is given in writing by PICO.  In
the event of a dispute between PICO and Trustee, Trustee may apply to a court of
competent jurisdiction to resolve the dispute.


(b)           If Trustee undertakes or defends any litigation or threatened
litigation arising in connection with this Trust, PICO agrees to indemnify
Trustee against Trustee's costs, expenses and liabilities (including, without
limitation, attorneys’ fees and expenses) relating thereto and to be primarily
liable for such payments.  If PICO does not pay such costs, expenses and
liabilities in a reasonably timely manner, Trustee may obtain payment from the
Trust.  Notwithstanding the preceding sentences, in no event shall PICO
indemnify Trustee (nor shall any payments be made from the trust on behalf of
Trustee) if the Trustee is determined to have acted negligently or with willful
misconduct in carrying out its duties with respect to the Trust.


(c)           Trustee may consult with legal counsel (who may also be counsel
for PICO generally) with respect to any of its duties or obligations hereunder.


(d)           Trustee may hire agents, accountants, actuaries, investment
advisors, financial consultants or other professionals to assist it in
performing any of its duties or obligations hereunder.  Unless approved in
advance by PICO, Trustee shall pay the fees and expenses relating to hiring of
such agents, accountants and other professionals.  Reasonable and customary
expenses may be incurred by Trustee without approval.


(e)           Trustee shall have, without exclusion, all powers conferred on
Trustees by applicable law, unless expressly provided otherwise herein;
provided, however, that if an insurance policy is held as an asset of the Trust,
Trustee shall have no power to name a beneficiary of an insurance policy other
than the Trust, to assign such policy (as distinct from conversion of such
policy to a different form) other than to a successor Trustee, or to loan to any
person the proceeds of any borrowing against such policy.


(f)           Notwithstanding any powers granted to Trustee pursuant to this
Trust Agreement or to applicable law, Trustee shall not have any power that
could give this Trust the objective of carrying on a business and dividing the
gains therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.


Section 9.                      COMPENSATION AND EXPENSES OF TRUSTEE.


PICO shall pay all administrative and Trustee’s fees and approved expenses
relating to the operation of the Trust.  If not so paid, the fees and expenses
shall be paid from the Trust.  These fees will be $20.00 per security
transaction for each account, plus a $15.00 annual maintenance fee for each
account.  These fees will be billed to PICO quarterly.


Section 10.                                RESIGNATION AND REMOVAL OF TRUSTEE.


(a)           Trustee may resign at any time by written notice to PICO, which
shall be effective thirty (30) days after receipt of such notice unless PICO and
Trustee agree otherwise.


(b)           Trustee may be removed by PICO on thirty (30) days notice or upon
shorter notice accepted by Trustee.


(c)           Upon resignation or removal of Trustee and appointment of a
successor Trustee, all assets shall subsequently be transferred to the successor
Trustee.  The transfer shall be completed within thirty (30) days after receipt
of notice of resignation, removal or transfer, and upon receipt by the Trustee
of all proper documentation unless PICO extends the time limit.


(d)           If Trustee resigns or is removed, a successor shall be appointed,
in accordance with Section 11 hereof, by the effective date of resignation or
removal under paragraph(s) (a) or (b) of this Section.  If no such appointment
has been made, Trustee may apply to a court of competent jurisdiction for
appointment of a successor or for instructions.  All expenses of Trustee in
connection with the proceeding shall be allowed as administrative expenses of
the Trust.


Section 11.                                APPOINTMENT OF SUCCESSOR.


(a)           If Trustee resigns or is removed in accordance with Section 10(a)
or (b) hereof, PICO may appoint any third party, such as a bank trust department
or other party that may be granted trustee powers under state law, as a
successor to replace Trustee upon resignation or removal.  Notwithstanding the
preceding sentence, if the Trustee resigns or is removed within one (1) year of
a Change in Control of PICO, the Trustee shall select the Successor
Trustee.  The appointment shall be effective when accepted in writing by the new
Trustee, who shall have all of the rights and powers of the former Trustee,
including ownership rights in the Trust assets.  The former Trustee shall
execute any instrument necessary or reasonably requested by PICO or the
successor Trustee to evidence the transfer.


(b)          The successor Trustee need not examine the records and acts of any
prior Trustee.  The successor Trustee shall not be responsible for and PICO
shall indemnify and defend the successor Trustee from any claim or liability
resulting from any action or inaction of any prior Trustee or from any other
past event, or any condition existing at the time it becomes successor
Trustee.  Notwithstanding the preceding sentence, this indemnification shall not
include liability resulting from actions or inactions of the successor Trustee
after it becomes aware (or should have become aware) of any past event or other
condition that requires corrective action on the part of the successor Trustee.


Section 12.        AMENDMENT OR TERMINATION.


(a)           This Trust Agreement may be amended by a written instrument
executed by Trustee and PICO.  Notwithstanding the foregoing, no such amendment
shall conflict with the terms of the Deferral Agreement or shall make the Trust
revocable after it has become irrevocable in accordance with Section l(b)
hereof.  In addition, no such amendment shall alter the terms of the Trust
relating to the special requirements imposed hereunder on or after a Change of
Control of PICO without the written approval of non-employee directors who have
entered into Deferral Agreements.


(b)         The Trust shall not terminate until the date on which non-employee
directors and their beneficiaries are no longer entitled to benefits pursuant to
the terms of their Deferral Agreements.  Upon termination of the Trust, any
assets remaining in the trust after distribution of all benefits to non-employee
directors’ beneficiaries shall be returned to PICO.


Section 13.        MISCELLANEOUS.


(a)           Any provision of this Trust Agreement prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof


(b)           Benefits payable to non-employee directors and their beneficiaries
under this Trust Agreement may not be anticipated, assigned (either at law or in
equity), alienated, pledged, encumbered or subjected to attachment, garnishment,
levy, execution or other legal or equitable process.


 (c)           This Trust Agreement shall be governed by and construed in
accordance with the laws of California.






Section 14.        EFFECTIVE DATE.


The effective date of this Trust Agreement shall be September 25, 2001.


 







